Jermyn moved the court they would give the plaintiff a day to show cause why he should not acknowledge satisfaction of a judgment he had obtained against the defendant, he having received the money and promised to acknowledge satisfaction, and an affidavit being made thereof. Ayliff was ready to release errors and the court granted the motion. *Page 711
Nota. On all allowance of an audita quaerela, it was said by Brown, secondary, that in an audita quaerela bail shall be put in court before the Judges themselves. Palm., 422.